Citation Nr: 1402371	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial compensable disability rating for erectile dysfunction. 

2. Entitlement to an initial disability rating in excess of 10 percent for major depressive disorder.

3. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1987 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This appeal was processed using the Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should note the existence of this electronic record.

The issues of entitlement to an initial disability rating in excess of 10 percent for major depressive disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran does not have a deformity of the penis.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for erectile dysfunction have not been met. 38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.2, 4.31, 4.115b, Diagnostic Code 7522 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013). Under the VCAA, VA must assist a claimant when he or she files a complete, or substantially complete, claim for benefits. This assistance involves notifying claimants of evidence that is necessary, or would be of assistance, in substantiating their claims, and providing notice that, if service connection is awarded, a disability rating and an effective date for the award of benefits will be assigned. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Service connection was granted and an initial disability rating was assigned for erectile dysfunction in August 2010; therefore, the claim has been substantiated and VA has already satisfied its duty to notify the Veteran. Dingess, 19 Vet. App. at 490-491. Filing a notice of disagreement (NOD) with the initial rating of a disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Id. Further, VA sent the Veteran a Statement of the Case as required under 38 U.S.C.A. § 7105(d)(1) (West 2002).

VA also satisfied its duty to assist the Veteran in the development of his claim.  

First, VA satisfied its duty to seek relevant records. The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA treatment records with the claims file. The Board acknowledges that in November 2013 the Veteran submitted new VA treatment records without a waiver of the right to review by the agency of original jurisdiction (AOJ), but notes that they pertain solely to mental health treatment. The Veteran has not identified any treatment records aside from those that are already of record; therefore, the Board concludes VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

Second, VA satisfied its duty to provide a medical examination and obtain an opinion when required. In April 2009, prior to his separation from service in September 2009, VA provided the Veteran with an examination which addressed the current severity of his erectile dysfunction. The examination is adequate, as the examiner considered the relevant history of the Veteran's symptoms and provided a sufficiently detailed description of the disability. See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds no further action is needed to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

The Veteran contends he is entitled to an initial compensable disability rating for erectile dysfunction. 

When deciding a case, the Board must consider all evidence on both sides of an issue, base its decision on the entire record, and state the reasons or bases for any findings and conclusions on material issues of fact and law. 38 U.S.C.A. §§ 1154(a), 5107(b), 7104(a) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303(a), 3.304(b)(2), 3.307(b) (2013); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board must focus on the evidence necessary to substantiate a claim and what the evidence fails to show, and, in doing so, explain why any material evidence favorable to the claimant was rejected or given little weight. 38 U.S.C.A. § 7104(d)(1); Timberlake v. Gober, 14 Vet. App. 122, 129 (2000). But see Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 (2001) (finding that the Board need not discuss every piece of evidence in the record).

If VA determines that a preponderance of the evidence supports a claim, or if the claim is in relative equipoise, the claimant shall prevail. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). If a preponderance of the evidence is against a claim, the claim will be denied. Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54). If there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt goes to the claimant. Gilbert, 1 Vet. App. at 53-54.  

Disability ratings are governed by VA's Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013). The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). During an evaluation, the symptomatology of a veteran's service-connected disability is compared with criteria set forth in the Rating Schedule and a percentage rating is assessed. 38 C.F.R., Part 4. If more than one percentage rating could apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating. 38 C.F.R. § 4.7.  

Evaluating the same disability under various diagnoses, using manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and evaluating the same manifestation under different diagnoses must be avoided. 38 C.F.R. § 4.14. If, however, the multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with the symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings. Esteban v. Brown, 6 Vet. App. 259, 262 (1994). A veteran may also be assessed multiple ratings if multiple distinct degrees of disability occurred during the relevant period. Hart v. Mansfield, 21 Vet. App. 505, 511-512 (2007); Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  

The Veteran's erectile dysfunction is evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7522, for deformity of the penis with loss of erectile power. 38 C.F.R. § 4.115b. The sole rating of 20 percent under Diagnostic Code 7522 applies where there is deformity of the penis with loss of erectile power. Footnote (1) directs that disabilities rated under Diagnostic Code 7522 must also be reviewed for entitlement to special monthly compensation under 38 C.F.R. § 3.350 (2013).

Based on the above criteria, the Veteran is not entitled to a compensable disability rating for his service-connected erectile dysfunction. 38 C.F.R. § 4.115b, Diagnostic Code 7522. The record shows that the Veteran has experienced loss of erectile power, but does not show that he had a penis deformity at any time during the period on appeal. 

During his April 2009 VA compensation examination, the Veteran reported that his impotency began in May 2008 and that he was unable to achieve and maintain an erection. Injections helped his sexual functioning and he had no problems with urination. He had not used pills, pumps, counseling, or implants. Upon objective examination, the genitalia were clinically normal. In July 2009 STRs, the external genitalia were again clinically normal. In STRs from October 2009 to February 2010, the testes were clinically normal and there was no atrophy. The record does not contain more recent medical evidence regarding the Veteran's erectile dysfunction; however, the Veteran has not asserted that his erectile dysfunction worsened during the period following his April 2009 VA examination. 

Because the Veteran does not meet the criteria for the only available compensable disability rating under Diagnostic Code 7522, a noncompensable disability rating is appropriate. 38 C.F.R. § 4.31. 

The Veteran was granted special monthly compensation for loss of use of a creative organ due to erectile dysfunction in an October 2009 rating decision. The assigned effective date of October 1, 2009, is identical to the effective date assigned to his noncompensable disability rating for erectile dysfunction. 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350. The Veteran is therefore receiving compensation for his inability to achieve and maintain an erection. 

While the Veteran contends that his erectile dysfunction warrants a compensable rating, the Board finds the medical evidence of record more probative in determining the actual degree of disability of the Veteran's impairment.

Consequently, the weight of the evidence is against assigning a compensable disability rating. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.115b, Diagnostic Code 7522.

A staged rating is not warranted because the Veteran's erectile dysfunction symptoms have not met the criteria for the only compensable disability rating available under Diagnostic Code 7522. Fenderson, 12 Vet. App. at 125-26. Further, the Veteran did not report any worsening or flare-ups of symptoms over the period on appeal. 

The claim does not need to be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). The Veteran's disability picture is not exceptional or unusual. There is no indication that the average disability would be in excess of that contemplated by the assigned noncompensable disability rating and the record contains no evidence of marked interference with employment or frequent hospitalizations. See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008). Further, the April 2009 examiner found the Veteran's erectile dysfunction did not affect his daily activities or usual occupation.

Accordingly, the referral of this case for extraschedular consideration is not in order.

The issue of entitlement to TDIU has been raised by the record and is addressed in the Remand section below; therefore, the Board will not address it at this time.


ORDER

Entitlement to an initial compensable disability rating for erectile dysfunction is denied.


REMAND

A. Major depressive disorder. 

If a Veteran submits additional pertinent evidence to the Board without providing a written waiver, or an oral waiver during a hearing, of the right to have the agency of original jurisdiction (AOJ)-here, the RO-review the evidence, the Board must refer the evidence back to the AOJ unless the Board fully grants the benefit or benefits sought on appeal. 38 U.S.C.A. § 7104(a)(3); 38 C.F.R. § 20.1304(c) (2013); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003) (holding that 38 U.S.C.A. § 7104(a) (2013) requires that the Board cannot consider additional evidence in the first instance without obtaining a wavier because claimants get "one review on appeal to the Secretary").

The Veteran submitted additional pertinent evidence in November 2013, after the appellate record was transferred to the Board in May 2013. The evidence consists of VA mental health treatment records from December 2011 to March 2013. The records indicate that the Veteran was assessed with major depressive disorder and anxiety disorder, not otherwise specified (NOS), in April 2012, and with posttraumatic stress disorder (PTSD) in July 2012. These records are pertinent because they contain evidence of the severity of the Veteran's major depressive disorder and suggest that he might have additional diagnoses. 

The Board is not inclined to fully grant the Veteran's appeal at this time; therefore, it lacks jurisdiction and refers the appeal to the RO for consideration of this new and pertinent evidence. 

In addition, the Veteran has asserted in his September 2013 Appellate Brief that his symptoms have worsened since his July 2010 VA examination-that he is not currently in school; his job is temporary; and his relationship with his family is not good. The record also reveals that he has also been assessed with an anxiety disorder and with posttraumatic stress disorder (PTSD). More contemporaneous medical findings are thus needed to evaluate the present nature and severity of his major depressive disorder and to determine whether he currently has additional psychiatric disorders. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Further, evidence submitted in November 2013 suggests that the Veteran is receiving ongoing mental health treatment. Current treatment records should be obtained before a decision is rendered in this case.

Given these circumstances, the RO should obtain current treatment records and then schedule the Veteran for a new VA examination to determine the current severity of the Veteran's major depressive disorder.

B. Total disability based on individual unemployability (TDIU).

Entitlement to TDIU is raised where a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability due to the claimed disability. Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Veteran has asserted through his representative that, while he is employed, his job is only temporary. See September 2013 Appellate Brief. He has also indicated that he has impaired impulse control; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); an inability to establish and maintain effective relationships; and near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively. Id.

Consequently, the Board finds the Veteran has raised a claim of entitlement to a TDIU rating. The RO should develop and adjudicate the Veteran's claim of entitlement to a TDIU rating.

Accordingly, the case is REMANDED for the following action:

1. First, undertake appropriate development to obtain any outstanding, pertinent medical records to include from VA.

2. Then, provide the Veteran with a VA examination by an examiner with sufficient expertise to determine the current severity of his major depressive disorder. Provide the examiner with the claims file, including any pertinent evidence in Virtual VA that is not already in the claims file. The examiner should review the claims file, perform all indicated studies, and provide any and all psychiatric diagnoses currently carried by the Veteran. The RO or AMC should ensure that the VA examiner provides all information necessary for rating purposes.

3. Then, provide all required notice pertaining to the claim of entitlement to a TDIU rating and undertake appropriate development to obtain any pertinent employment history or medical treatment evidence not already of record, to include providing and requesting that the Veteran complete and return the appropriate form to claim entitlement to TDIU.

4. Then, the RO or AMC should adjudicate the TDIU claim and include an assessment of whether a referral for extra-schedular consideration is warranted; and readjudicate the issue of entitlement to a disability rating in excess of 10 percent for major depressive disorder.  

5. If the benefits sought in the Veteran's claims are not granted to his satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the cases should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


